UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 31, 2008 INNOVATIVE CONSUMER PRODUCTS, INC. (Exact Name of Registrant as Specified in Charter) Nevada 333-140685 87-0719383 (State or other jurisdictionof incorporation) (Commission File Number) (IRS Employer Identification No.) 5340 S. Procyon St., Las Vegas, NV 89118 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (702) 740-1740 10436 Gwynns Falls, Las Vegas, NV89183 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) Table of Contents CURRENT REPORT ON FORM 8-K PACIFIC SYNDICATED RESOURCES, INC. TABLE OF CONTENTS Page Item 1.01. Entry into a Material Definitive Agreement 1 Item 2.01. Completion of Acquisition or Disposition of Assets 1 Merger 2 Description of Our Company 3 Management’s Discussion and Analysis or Plan of Operation 10 Risk Factors 15 Directors and Executive Officers 21 Executive Compensation 24 Security Ownership of Certain Beneficial Owners and Management 27 Certain Relationships and Related Transactions 29 Item 3.02. Unregistered Sales of Equity Securities 29 Item 5.01. Changes in Control of Registrant 31 Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers 31 Item 5.03. Amendment to Articles of Incorporation 32 Item 9.01. Financial Statements and Exhibits 32 Table of Contents Item 1.01. Entry into a Material Definitive Agreement The Merger On January 31, 2008, we entered into an Agreement and Plan of Merger (the “Merger Agreement”) with World Series of Golf, Inc., a privately held Nevada corporation (“World Series”), and WSG Acquisition, Inc. (“Acquisition Sub”), our newly formed wholly-owned Nevada subsidiary. In connection with the closing of this merger transaction, World Series merged with and into Acquisition Sub (the “Merger”) on January 31, 2008, with the filing of articles of merger with the Nevada Secretary of State.Subsequently, on February 1, 2008, we merged with our Acquisition Sub in a short-form merger transaction under Nevada law and, in connection with this short form merger, changed our name to World Series of Golf, Inc., effective February 1, 2008. In addition, pursuant to the terms and conditions of the Merger Agreement: ·Each share of World Series common stock issued and outstanding immediately prior to the closing of the Merger was converted into the right to receive one share of our common stock. As a result, the shareholders of World Series received 14,400,000 newly issued shares of our common stock. ·We assumed and adopted the incentive stock option plan of World Series, which provides for the issuance of options to purchase up to 2,000,000 shares of common stock.To date, no options have been issued under this plan. ·Following the closing of the merger, in a separate transaction, our former Chief Executive Officer and sole director and one of our other shareholders agreed to cancel and return a portion or all of their common stock into treasury.In total, these shareholders retired 12,605,025 shares of common stock. ·As a result, following these events, there were 21,399,999 shares of our common stock issued and outstanding. ·Our board of directors was reconstituted to consist of R. Terry Leiweke, John Slitz, and Nancy Slitz who, prior to the Merger, were the directors of World Series. ·World Series provided customary representations and warranties and closing conditions, including approval of the Merger by a majority of its voting stockholders. As of the date of the Merger Agreement and currently, there are no material relationships between us or any of our affiliates and World Series, other than in respect of the Merger Agreement. The foregoing description of the Merger Agreement does not purport to be complete and is qualified in its entirety by reference to the complete text of the Merger Agreement, which is filed as Exhibit 2.1 hereto and incorporated herein by reference. Item 2.01. Completion of Acquisition or Disposition of Assets As used in this Current Report on Form 8-K, all references to the “Company,” “ICSU”, “we,” “our” and “us” or similar terms, refer to Innovative Consumer Products, Inc., including its predecessors and its subsidiaries, except where the context makes clear that the reference is only to World Series. Information about the Company and the principal terms of the Merger are set forth below. Table of Contents Merger The Merger. On January 31, 2008, in accordance with the Merger Agreement dated January 31, 2008, World Series merged with and into our Acquisition Sub, and the stockholders of World Series received the right to receive one share of our common stock for each issued and outstanding share of World Series’ common stock. As a result, at closing, in exchange for 100% of the outstanding capital stock of World Series, the former stockholders of World Series had the right to receive 14,400,000 shares of our common stock, which represented approximately 67.29% of our outstanding common stock following the Merger and related transactions. At the time of the Merger, we did not have any options to purchase shares of capital stock outstanding. However, at the time of the Merger, World Series had adopted an in incentive stock option plan allowing for the issuance of options to purchase up to 2,000,000 options to purchase shares of capital stock. As of the date of the Merger, no options had been issued under this plan.This option plan was adopted and assumed according to the Merger Agreement. There were 19,605,023 shares of our common stock outstanding before giving effect to the stock issuances in the Merger, the cancellation of certain shares byour sole officer and director and one of our othershareholders, and the closing of our private placement. Following these events, there were 21,399,999 shares outstanding, including: Shares Held by: 14,400,000 World Series Shareholders 6,999,999 Existing shareholders The shares of our common stock issued to former holders of World Series’ capital stock in connection with the Merger were not registered under the Securities Act of 1933, as amended (the “Securities Act”), but were issued in reliance upon the exemption from registration provided by Section 4(2) of the Securities Act and/or Regulation D promulgated under that section, which exempts transactions by an issuer not involving any public offering. These securities may not be offered or sold in the United States absent registration or an applicable exemption from the registration requirements. Certificates representing these shares contain a legend stating the same. Prior to the Merger, there were no material relationships between us and World Series, or any of their respective affiliates, directors or officers, or any associates of their respective officers or directors. General Changes Resulting from the Merger. We intend to carry on the business of World Series as our primary line of business. Our intention is to cease our prior business by terminating all business operations associated with our prior business. We have relocated our principal executive offices to 5340 S. Procyon St., Las Vegas, NV and our telephone number is (702) 740-1740. Our original plan of operations was to complete manufacture of several alternative prototypes of the Purse Hook, which is a proprietary clamp/hook device that attaches to the edge of a table or other surface to provide a safe and elevated place to store a purse.We had planned to secure U.S. and non-U.S. patent protection of its design, and to begin marketing of the product to manufacturers and wholesalers worldwide.As a consequence of the Merger, we will no longer pursue development of this product and have already assigned all intellectual property related to the product back to its inventor, who has agreed to indemnify us against any related liabilities. Pre-Merger stockholders of World Series will be required to exchange their existing World Series stock certificates for our certificates. Our common stock is currently quoted on the OTC Bulletin Board (“OTCBB”), which is sponsored by the NASD. The OTCBB is a network of security dealers who buy and sell stock. The dealers are connected by a computer network that provides information on current "bids" and "asks", as well as volume information. As of January 31,2008, our shares were quoted on the OTCBB under the symbol “ICSU.” We anticipate that our symbol will change in the near future as a result of the change in the Company’s name to “World Series of Golf, Inc.” The Merger and its related transactions were approved by the holders of a requisite number of shares of (i) World Series’ common stock by written consent in lieu of a meeting, and (ii) WSG Acquisition, Inc.’s 2 Table of Contents common stock by written consent in lieu of a meeting. Under Nevada corporate law, World Series stockholders who did not consent to the Merger may demand in writing, pursuant to the exercise of their appraisal rights, that World Series pay them the fair value of their shares. Determination of fair value is based on all relevant factors, except for any appreciation or depreciation resulting from the anticipation or accomplishment of the Merger. Changes to the Board of Directors. Immediately prior to the effective time of the Merger, Dawn Marie Hughes resigned as our sole officer and director. Pursuant to the terms of the Merger Agreement, R. Terry Leiweke, John Slitz, and Nancy Slitz who, prior to the Merger, were the directors of World Series, were appointed as our directors. All directors hold office for one-year terms until the election and qualification of their successors. Officers are elected by the board of directors and serve at the discretion of the board. Accounting Treatment; Change of Control. The Merger is being accounted for as a “reverse merger,” as the stockholders of World Series own a majority of the outstanding shares of our common stock immediately following the Merger and now control our board of directors. World Series is deemed to be the accounting acquirer in the reverse merger. Consequently, the assets and liabilities and the historical operations of World Series prior to the Merger will be reflected in the financial statements and will be recorded at the historical cost basis of World Series. Our consolidated financial statements after completion of the Merger will include the assets and liabilities of both companies, the historical operations of World Series, and our operations from the closing date of the Merger. As a result of the issuance of the shares of our common stock pursuant to the Merger, a change in control of the Company occurred on the date of the consummation of the Merger. Except as described herein, no arrangements or understandings exist among present or former controlling stockholders with respect to the election of members of our board of directors and, to our knowledge, no other arrangements exist that might result in a future change of control of the Company. We will continue to be a “small business issuer,” as defined under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), following the Merger. Description of Our Company We were originally incorporated on June 30, 2006 in Nevada. Our original plan of operations was to complete manufacture of several alternative prototypes of the Purse Hook, which is a proprietary clamp/hook device that attaches to the edge of a table or other surface to provide a safe and elevated place to store a purse.We had planned to secure U.S. and non-U.S. patent protection of its design, and to begin marketing of the product to manufacturers and wholesalers worldwide.As a consequence of the Merger, we will no longer pursue development of this product and have already assigned all intellectual property related to the product back to its inventor, who has agreed to indemnify us against any related liabilities. World Series is in the sports and entertainment industry. It conducts golf tournament events under a patent pending method of play format, similar to Texas Hold ‘Em poker. The Company produces its own content for television, broadband and online applications.World Series was incorporated in Nevada on December 9, 2003, and conducts operations from its headquarters located at 5340 S. Procyon St., Las Vegas, Nevada, 89118. 3 The Company The Company is in the sports and entertainment business. Its premiere event is a golf tournament played under a patent pending format similar to Texas Hold ‘Em poker.The Inaugural World Series of Golf was played May 13-16, 2007 in Las Vegas, Nevada and aired on NBC Sports. The event was hosted by the MGM Mirage - the official casino and hotel of the World Series of Golf. The event featured two Las Vegas style wrap-around parties - opening night and closing night. The three day event with single day elimination was played at Primm Valley Golf Club with 60 players participating.The event was viewed in over 2 million households on NBC Sports and had over 96 million internet impressions. It aired on SKY Sports in Europe and was featured in local, national and regional coverage including the AP wire service. The 2008 World Series of Golf will be played the week of May 12-15. There are more applicants than playing positions and the event is expected to double in size.Our objective is to build a global brand with the finals bringing players from all over the world to Las Vegas and creating the largest payout of any golf tournament in the world. The World Series of Golf is also preparing to launch the World Series of Golf Europe and The World Series of Golf Online. The Company also owns the rights to a number of other event titles, including the “World Series of Men’s Professional Golfä”, ”World Series of Women’s’ Professional Golfä”, “World Series of Amateur Golfä”, and the “World Series of Club Championship Golf™”. An application for the mark “World Series of Golf®” was filed in Canada on December 6, 2004 and was approved by the Canadian authority on September 27, 2005. The Company filed an international application for the World Series of Golf® game format in any of the countries which are members of the Patent Cooperation Treaty.A United States patent application was filed for the World Series of Golf® game format with the United States Patent Trademark Office on October 5, 2004. The application is now patent pending. Principal Products and Services The Game – WORLD SERIES OF GOLF TOURNAMENT PLAY The World Series of Golf® is a new golf tournament format incorporating the great game of golf with the popular game of poker. The World Series of Golf® is the Texas Hold ‘Em of golf and features a hole-by-hole hit and bet, no limit amateur prize tournament.Players may bet, raise, check or fold after each round 4 of shots with no limit.Players may go “all in” even if they cannot match the bet.Ties will split the pot.In the event everyone ties a hole, antes will carry over to the next hole.Players are eliminated when they cannot ante on a hole and may not buy back in.In the event of an “all-in” tie that results in the combined ante carried over, a contestant will not be eliminated for being unable to meet the minimum new ante.He will play that hole as “all-in”.A dealer will be with each group to keep track of all wagers. A draw will be made on the first hole to determine the order of play.Player “one” will control the bet (button) on the first hole; player “two” will control the bet (button) on the second hole; player “three” will control the bet (button) on the third hole; player “four” will control the bet (button) on the fourth hole.On the fifth hole, the rotation starts again, until the end.All par three’s have an ante and the first wager is made prior to any player hitting a shot. The player who has the button makes the first wager prior to hitting the first shot. The following is an illustration of the order events for aWorld Series of Golf tournament.This illustration is based upon the plans for our second annual tournament in Las Vegas.Our second annual World Series of Golf is planned for May of 2008 and is expected to feature 125 players who will buy-in to the tournament with $10,000 each. Round One For the first round of the tournament, the 125 players will be randomly drawn and placed into 25 fivesomes.As a result of the $10,000 per-player buy-in, each player’s bank will be $10,000.00 at the beginning of the World Series of Golf.Play will commence with preset tee times.The winner of each group will advance to play the other winners in the second day of competition. On the first three holes of competition, players will ante $100.00 and double every three holes until the round is completed (holes 1-3 $100; holes 4-6 $200; holes 7-9 $400; holes 10-12 $800; holes 13-15 $1,600; holes 16-18 $3,200).The minimum bet starts at $100.00 and players can go “all in” at any time. Any increases must be in $100.00 increments.The match continues until only one player in each foursome remains to play Round Two.If necessary, a playoff would continue the formula of doubling the ante, i.e., the first through third playoff holes would be $6,400 ante and the fourth hole would increase to a $12,800 ante, etc. Round Two The 25 players who advance to Round Two will be placed into five fivesomes. Each player’s bank at the beginning of Round Two will be set at $50,000.00 in World Series of Golf player’s cash. The winners of each of the five fivesome will advance to the final round of competition. On the first three holes, the ante will be $500.00 and will double every three holes until the round is completed (holes 1-3 $500; holes 4-6 $1,000; holes 7-9 $2,000; holes 10-12 $4,000; holes 13-15 $8,000; holes 16-18 $16,000).The minimum bet starts at $500.00 and players can go “all in” at any time. Any increases must be in $500.00 increments.The match continues until only one player remains in each of the five groups.The five group winners from Round Two will advance to play in the Finals.If necessary, a playoff would continue the formula with the antes doubling on each playoff hole. Round Three – the Finals Five players will play in one fivesome in the final round.Each player’s bank at the beginning of Round Two will be set at $250,000.00 in World Series of Golf® player’s cash. 5 On the first three holes, the ante will be $2,500.00 and will double every three holes until the round is completed (holes 1-3 $2,500; holes 4-6 $5,000; holes 7-9 $10,000; holes 10-12 $20,000; holes 13-15 $40,000; holes 16-18 $80,000).The minimum bet starts at $2,500.00 and players can go “all in” at any time. Any increases must be in $2,500.00 increments.The match continues until a winner is determined as the grand champion of the World Series of Golf.If necessary, a playoff would continue the formula of doubling the ante on every hole. As an illustration of player payouts at the end of a tournament, we plan to pay the following prizes to the top twenty-five finishers: Player Payouts: Winner $250,000.00 2nd Place 60,000.00 3rd Place 50,000.00 4th Place 40,000.00 5th Place 30,000.00 6th Place-25th Place 10,000.00 Recap of Inaugural World Series of Golf Tournament The Inaugural World Series of Golf was played May 13-16, 2007 in Las Vegas, Nevada. The event was hosted by the MGM Mirage and featured Las Vegas style wrap-around parties held on opening night and closing night. The singleelimination tournament was played at Primm Valley Golf Club with 60 players participating.The players competed in 15 foursomes on day one.Fifteen players advanced to day two, where they competed in three fivesomes. Five players competed in one fivesome played in the finals on day three.In the first two rounds, the players were placed into pre-flighted groups based on accredited handicaps in an attempt to insure that all players played against those with similar skill sets in the early rounds.The first round was very competitive, with eight of the fifteen matches going on to extra holes. On day two, three of the five matches went to extra holes. Depending on the flight that the player advanced through, the final day was played with staggered tees.We believe this format proved be fair and led to a more compelling competition. The winner of the inaugural event was an 11 handicap. The inaugural event of the World Series of Golf attracted dozens of golf and gambling enthusiasts that had skill levels ranging from a 2-handicap to a 40+. The players came from all walks of life and included one of the top money winners on the professional poker tour, a 60-year old retired railroad conductor from Colorado, a milkman from Chicago, a professional blackjack player, and a chef from one of Las Vegas’ five-star restaurants.The field of competition featured three female golfers, including the CEO of a large construction company, a former Miss Nevada, and a former Bond Girl. D.R., a Las Vegas-based professional gambler, took part in the tournament in between conducting his duties as an official judge for the Hawaiian Tropic Beauty Pageant which was held concurrently at the Mirage Hotel & Casino, the host hotel for the World Series of Golf.Other notable personalities playing in the inaugural tournament included three top-five finishers from recent World Series of Poker events, a former NFL quarterback, and a former major league baseball player. The champion of the inaugural World Series of Golf was a day trader once named “most eligible bachelor” in his hometown of Newport Beach, CA who had recently quit his job to “take some chances in life.”
